Per Curiam:
Upon this record the defendant Spiegel should be given an opportunity before the referee to account for 100 shares of stock by showing that they were given to Watterson as a bonus. The plaintiff also cannot recover a portion of the commission. Without considering other objections, to permit such a recovery would be to sanction an unlawful brokerage arrangement. (Geldenrath v. Schreiner, 127 App. Div. 901; Gardner v. Ogden, 22 N. Y. 327.) The interlocutory judgment appealed from should, therefore, be modified by permitting the defendant to account for 100 shares of stock by showing that it was given to Watterson as a bonus, and further by eliminating the item of $16,666.66, being two-thirds of the commission paid by the Sutphen estate to the brokers Seton and Perpente, and as so modified affirmed, without costs. Present — Clarke, P. J., Smith, Merrell, Finch and Martin, JJ. Judgment modified as indicated in opinion and as modified affirmed, without costs. Settle order on notice.